Title: To James Madison from John George Jackson, 1 June 1806
From: Jackson, John George
To: Madison, James



Dr. Sir
Clarksburg June 1st. 1806

I have at length sat down at home after the fatigueing employments of the last month which was exclusively devoted to my professional duties; with permission once more for a time to respire the pure air of our mountains seasoned with the sweets of freedom, and to occupy occasionally a few hours in the pleasing task of writing to my dear friends.  I seize on the first moment to address you; and to say that altho I am far removed from the vortex of the political world I feel not less interested in the passing events there than when I witnessed the efforts to ingulph in it, in one undistinguished heap of ruin all that is honorable & virtuous in this nation.  And I am free to own that the interest I take, is enhanced by the intimate connection which those incidents have with your reputation, and that of the President, who you have taught me, independant of my own opinion founded upon a contemplation of his long & useful services, to regard as one of the greatest & best of men.  If indeed the attacks which ambition prompts, and disingenuity generates can have the desirable & only possible effect, to drive from the public service men who deservedly had, & still have the public confidence, that interest would be increased tenfold, because it would have a deep & vital connection with the liberties of my Country.  I flatter myself however with the hope that it will not drive either of you from your purpose or from your station.  In this Country & as far as my information has extended there is but one sentiment and that is unlimited confidence in the Executive Government, and altho’ I know it excites unpleasant sensations in every honest mind to have acts praise worthy & most justifiable, which it has directed, vilified & misrepresented, a consciousness in you that that sentiment is universal is indeed a triumphant conquest.  Has any thing new transpired?  What part will Mr. Monroe take on his arrival here?  They look up to him as their great leader, & with his defection in expectancy their destiny is inseparably interwoven.  Extending my enquiries beyond our own hemisphere; what is the aspect of things beyond the Water  Shall we be permitted to pursue our means of happiness in our own way?  or are we destined at last to engage in the contest which has deluged Europe with blood for the last ten years, namely whether all beneath the ocean is british Ground or the common highway of every Nation?  I had determined when we parted to legislate no more, & only one consideration has made me hesitate to execute my resolution.  We are indeed upon a stormy Ocean, methinks the vessel of state on which I am embarked should not be abandoned by a single hand who has not caught the contagion of disaffection for altho’ we are not all Mariners, & upon ordinary occasions might therefore be dispensed with, nevertheless if we cannot hand the sails, stand at the helm, and keep the ship’s reckoning: we may work at the pumps, & guard the mutineers, while those who are; by directing their undivided attention to those duties, may easily outride the storm, & bring her safe into the destined port.
I suppose you are now or soon will be in Orange.  It would indeed afford me the truest pleasure to join you with my Family there, but the Lawyer as well as the farmer must make hay while the sun shines, & it is a maxim as well understood in Law as in Agriculture that unless you sow & cultivate you reap no harvest.  Our Crops here Offer fair to be abundant, and unless the drought so much complained of in the transmontaine Country shall reach us, will be better than any heretofore for the last three years.  It is rumored that Congress will be convened by the President  Is it probable he will do so?  I hope not.  With assurances of the sincerest friendship I am your Mo obt

J G Jackson

